Citation Nr: 0903503	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-38 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
shrapnel wound of the left upper back. 

2.  Entitlement to service connection for a left arm 
disability.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthma.

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from May 1944 to May 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and May 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  In the March 2002 rating decision, the 
RO denied service connection for shrapnel wound of the upper 
back, a left arm disability, asthma or other lung problems, 
and bilateral hearing loss.  In the May 2005 rating decision, 
the RO denied service connection for PTSD and coronary artery 
disease with coronary artery bypass graft.  

In an April 2005 decision, the Board adjudicated the claims 
arising from appeal of the March 2002 rating decision.  A 
separate decision has been rendered which vacates that April 
2005 decision.  

In November 2005, based on the Board's April 2005 decision 
(which has been vacated), the RO determined that new and 
material evidence had not been received to reopen claims for 
service connection for those claimed disabilities that were 
the subject of the April 2005 Board decision.  

Because the April 2005 Board decision has been vacated, the 
veteran's appeal of the March 2002 rating decision is now 
before the Board and the March 2002 rating decision has not 
become final.  Hence, the November 2005 rating decision is 
without effect.  

In October 2004, the Board remanded the first four issues on 
the title page to the RO via the Appeals Management Center 
(AMC) in Washington DC to afford the veteran medical 
examinations, obtain medical opinions, and ensure that due 
process notice requirements had been met.  Those actions 
completed, the matter was properly returned to the Board for 
appellate consideration.  

In March 2004 and December 2008, the veteran and his spouse 
testified at personal hearings before two different Veterans 
Law Judges.  Transcripts of those hearings are of record.  


FINDINGS OF FACT

1.  The veteran has PTSD as a result of a combat-related 
stressor.  

2.  The veteran does not have residuals of shrapnel wounds or 
a left arm disability.  

3.  The veteran's asthma and COPD did not have onset during 
active service and are not otherwise etiologically related to 
his active service, including asbestos exposure during active 
service.  

4.  The veteran's bilateral hearing loss did not have onset 
during active service, did not manifest to a compensable 
degree within one year of separation from active service, and 
is not otherwise etiologically related to his active service.  

5.  The veteran's heart disease did not have onset during 
active service, did not manifest to a compensable degree 
within one year of separation from active service, was not 
caused or aggravated by a service-connected disability, and 
is not otherwise etiologically related to the veteran's 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2008).

2.  The criteria for service connection for asthma, COPD, 
residuals of shrapnel injuries of the back, and a left arm 
disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1154(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

4.  The criteria for service connection for a heart 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1154(b) (West 2002 & Supp. 2008); 38 C.F.R.  §§ 3.102, 
3.303, 3.307, 3.309 (2008), 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss and cardiovascular disease, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  In cases of aggravation 
of a veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2008).

During the course of the veteran's appeal, 38 C.F.R. § 3.310 
was revised.  See 71 Fed. Reg. 52747 (September 7, 2006).  
When a regulation or statute is revised during the course of 
an appeal, the Board generally must determine which version 
should be applied and/or the respective time periods for 
application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.  In any event, the new law or 
regulation applies, if at all, only to the period beginning 
with the effective date of the new law or regulation.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Substantive changes related to this revision of 38 C.F.R. 
§ 3.310 affect only those cases in which the evidence proves 
that a veteran's disability increased in severity due to 
another disability for which service connection had been 
established.  In the decision below, the Board finds that 
service connection for PTSD is warranted.  Service connection 
has not been established for any other disability.  Service 
connection for the veteran's heart disability as secondary to 
PTSD is the only secondary service connection claim even 
marginally raised by the record.  As the preponderance of 
evidence shows that for the veteran's heart disability is 
unrelated to his PTSD, the revision to 38 C.F.R. § 3.310 has 
no effect on this issue.  Because the revised version of § 
3.310 arguably as retroactive effect and is less favorable to 
the veteran, the Board has adjudicated the version of § 3.310 
that was in place when the veteran filed his claims.  The RO 
provided the veteran with the text of that version in the 
January 2006 Statement of the Case.  

38 U.S.C.A. § 1154(b) provides that in cases where the 
veteran has engaged in combat with the enemy, VA will accept 
as sufficient proof of service connection for any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with 
the circumstances, condition, or hardships of such service, 
notwithstanding the absence of an official record of such 
incurrence or aggravation in such service.  Reasonable doubt 
is to be resolved in favor of the veteran.  Id.  Service 
connection may be rebutted by clear and convincing evidence 
to the contrary.  Id.  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disability etiologically to 
the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  A veteran must still generally establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.

PTSD

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

The evidence required to establish the occurrence of an 
inservice stressor depends upon whether the veteran engaged 
in combat with the enemy.  If "VA determines that the 
veteran did not engage in combat with the enemy . . . the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

38 C.F.R. § 3.304(f)(1) addresses those cases in which the 
veteran did engage in combat with the enemy, as follows:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), means that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  

In July 2003, the veteran underwent a VA examination with 
regard to his claimed PTSD.  During that examination, the 
veteran reported that the ship he was assigned, the U.S.S. 
Trinity, came under fire from enemy aircraft while he was 
aboard.  Of record is a memorandum with a heading of "U.S.S. 
TRINITY (AO130)" and a subject line of "War Diary for 
October 1944."  This memorandum reports that on 31 October 
1944, the Trinity was anchored at Mortai Island, along with 
other ships, when an enemy aircraft strafed some of the 
ships.  The memorandum goes on to report that the 20 
millimeter guns were manned, two enemy aircraft were brought 
down, and no casualties were suffered.  

Service personnel records show that the veteran reported 
aboard the Trinity in September 1944 and was transferred in 
May 1946.  This is evidence that the veteran was aboard the 
Trinity when the ship came under fire.  

Given these circumstances, the Board finds that the veteran 
engaged in combat with the enemy.  Therefore, no further 
verification of the inservice stressor that he reported 
during the 2003 examination is required.  

The mental health professional who examined the veteran in 
July 2003 provided a diagnosis of PTSD that he stated met the 
DSM IV criteria.  He recorded the veteran's report of enemy 
planes strafing the Trinity.  This sufficiently establishes 
that the veteran suffers from PTSD as a result of a combat 
related stressor.  Hence, service connection for PTSD must be 
granted.  

Residuals of Shrapnel Wound, Left Upper Back and disability 
of Left Arm

The veteran contends that he suffered shrapnel wounds from an 
exploding shell when the U.S.S. Trinity was attacked by enemy 
planes.  In the veteran's notice of disagreement received in 
May 2002, he explained the basis for his claim for service 
connection for a left arm disability, contending that he 
suffered a disability of the left arm because all of the 
shrapnel was not removed.  During the March 2004 hearing, the 
appellant testified that he received shrapnel wounds during 
an attack by enemy aircraft.  March 2004 hearing transcript 
at 5.  He testified that he was treated by two pharmacist 
technicians.  Id.  He also reported that "the doctors was 
missing for some reason."  Id   

As support for his contentions, the veteran points to the 
November 1944 War Diary memorandum described above.  
Submitted with that memorandum, is a February 2004 letter 
from "D.H." who asserts that he served with the veteran 
aboard the Trinity and that the veteran was hit in the 
shoulder by shrapnel.  Of note is that the memorandum 
contains a notation showing that it was "[f]rom [D.H.'s] 
collection."  In a letter dated in November 2007, D.H. 
reported that he was sleeping when the ship was attacked and 
sought the protection of the radio shack.  He reported that 
the veteran was hit and a pharmacist mate took metal out of 
the veteran's back.  D.H. reported that he would have been 
hit had the radio shack not been between him and the 
attacking planes.  

D.H.'s report of being shielded by the shack is evidence that 
he did not see the veteran's alleged injury.  Nor is there 
evidence that D.H. observed any treatment of the veteran.  
Hence, his account of that alleged injury is not based on 
observation by his five senses, and is not competent 
evidence.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  
This account is more in the nature of a repetition of what 
the veteran has alleged.  At best, D.H.'s account has very 
little probative weight.  

More evidence that the veteran did not receive shrapnel 
wounds during service is a discharge report of physical 
examination dated in May 1946.  No wounds of any type are 
listed.  Under a heading for skin, hair, and glands is listed 
acne vulgaris.  Under a heading for summary of defects is 
listed acne vulgaris.  His spine and extremities are listed 
as normal.  

A June 5, 1944 medical history note, from shortly after 
enlistment into service, documents a history of acne on the 
face and back and shoulders for the previous three years, and 
treatment of the same with x-ray therapy.  

There is a complete absence of any objective evidence, in the 
detailed service medical records or elsewhere, of the veteran 
receiving one or more shell fragment wounds of the left upper 
back, or of a left arm disability attributable to such wound.  

This is not a case where there is simply no mention of an 
event leading to an injury during combat service.  Rather, 
the November 1944 War Diary memorandum recounts the attack 
referred to by the veteran.  This memorandum does not merely 
recount the attack with no mention of injuries.  Instead, the 
memorandum specifically states that there were no causalities 
or damage resulting from the attack.  This is in complete 
agreement with the service treatment records and the 
discharge examination report.  The Board finds the 1944 
memorandum to be clear and convincing evidence that the 
veteran received no shrapnel wounds during service.  

However, a separate and independent basis for the Board's 
decision in this matter is that the veteran has no disability 
of the left arm or his back.  Significantly, medical evidence 
shows that, even if the veteran did receive shrapnel injuries 
during service, there are no residuals of any such injuries.  

In December 2004, VA afforded the veteran a medical 
examination of his torso and upper extremities.  His claims 
folder was available and reviewed by the VA physician.  The 
veteran reported being peppered with small fragments from an 
explosion which he stated occurred aboard the USS Trinity 
during World War II combat service.  He also reported that 
treatment included removing small shell fragments, and that 
no individual wound was large enough to require sutures.  

Examination revealed that the veteran had quite a bit of 
muscle atrophy in many muscle groups which the physician felt 
was due to his advancing age.  This, however, did not involve 
the left upper extremity any more than the right upper 
extremity.  Numerous lighter-colored areas were present in 
the skin of the upper back but none appeared to be a scar 
except for one small U-shaped area which measured 
1-centimeter for each arm of the U and 1 centimeter across 
between the two.  This U-shaped discoloration was not tender, 
and the physician was not even certain that it was a scar, 
but it appeared to be.  

Examination also revealed a full range of motion and full 
strength of both shoulders, both elbows and normal strength 
in the grips on both hands, flexion and extension of both 
wrists, and both elbows.  The deep tendon reflexes in the 
upper extremities were equal.  X-rays on file were reviewed 
and did not show any retained foreign bodies of shrapnel in 
the left upper back or arm.  The impression from this 
examination was that any wounds received by the veteran were 
superficial, there were no remaining fragments, and the 
veteran simply did not have any significant impairment due to 
these multiple cutaneous-type findings on his upper back.  

During the March 2004 hearing, the veteran testified that he 
sought treatment for left arm pain a few years after service 
and also some 15 years before the hearing.  March 2004 
hearing transcript at 6-7.  He has not identified this 
service provider.  

September 2001, the month of the veteran's claim, marks the 
first mention in the record of shrapnel wounds.  This lack of 
any treatment for the alleged shrapnel wounds, either in 
service or since, is some evidence against the veteran's 
claim because it tends to show that the veteran has never had 
any symptoms of a shrapnel injury.  Cf. Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

A preponderance of the evidence of record is against an award 
of service connection for the residuals of a shell fragment 
wounds of the left upper back, including disability of the 
left arm claimed as attributable to such wounds.  Even 
assuming, without conceding, that the veteran received one or 
more shell fragment wounds of the left upper back during 
service, there is simply an absence of competent clinical 
evidence which in any way identifies any disability residual 
to such wounds years after service.  

None of the lighter-colored areas in the skin (all over the 
upper back) or the U-shaped scar were shown to be tender or 
painful or to have any other compensable attributes of 
scarring.  There was no clinically identified residual 
disability to the skin, muscle, bone, or nerves.  No retained 
foreign bodies are shown to exist.  There is simply an 
absence of any identifiable pathology either of the left 
upper back or left arm attributable to shell fragment wounds, 
sufficient to form the basis for an award of service 
connection for such disability.  

The Board has given due consideration of the requirements of 
38 U.S.C.A. § 1154(b), but even advancing the veteran all 
benefit of the doubt, the evidence of record shows that the 
veteran has no disability resulting from any shrapnel wound.  
In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  To be present as a current disability, 
the claimed condition must be present at the time of the 
claim for benefits, as opposed to sometime in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).  The record shows that the 
veteran has not had a disability related to a shrapnel injury 
during any of the relevant time period.  

The preponderance of evidence is against the veteran's claim 
for service connection for residuals of shrapnel wounds and a 
left arm disability.  Hence, the appeal as to these issues 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Heart disease

The veteran has claimed service connection for heart disease 
and has presented argument and evidence that his heart 
disease is related to a spine injury or his alleged shrapnel 
injuries.  He has not argued that he suffers from heart 
disease directly due to service or due to the only disability 
for which, as of this decision, service connection has been 
established.  

Service treatment records are absent for any evidence of 
heart disease.  The first mention of heart disease is found 
in Lebanon Community Hospital records showing that the 
veteran had a myocardial infarction in November 1989.  This 
first evidence of heart disease, coming more than four 
decades after separation from service, is evidence against a 
finding that the veteran's heart disease manifested within 
one year of separation from active service.  There is no 
evidence to the contrary.  

During the December 2008 hearing, the veteran responded 
affirmatively to his representative's statement "you have 
provided evidence from a chiropractor who said if you were 
wounded in certain ways you could also have problems with 
your heart and your lungs secondary to that would."  
December 2008 hearing transcript at 14.  Later during that 
hearing, his representative remarked that the veteran could 
have "possible injury to the coron- to the heart due to- or 
nerves to the heart because of a wound."  Id. at 21.  

In March 2005, the veteran submitted a generic diagram titled 
"CHART OF EFFECTS OF SPINAL MISALIGNMENT."  This shows a 
series of lines from a drawing of the spine connected 
different vertebrae to text.  One of these text entries 
states, "Heart, including its valves and covering; coronary 
arteries" and "Functional heart conditions and certain 
chest conditions."  

In March 2008, the VA received a letter from R.H., D.C., a 
chiropractor.  The complete text of that letter is as 
follows:  

Neurologically the nerves that exit the 
spine in the upper thoracics especially 
at or around T2 are neurologically active 
for the brachial plexus such as the 
shoulder, arm and hand as well as the 
cardiovascular and pulmonary.  Irritation 
to this area can cause distress to any of 
the above stated.  

Service connection has not been established for any inservice 
injury to the veteran's thoracic vertebra or any part of his 
spine or back.  This evidence has no probative value as to 
whether any of the veteran's claimed disabilities are related 
to his active service, including his heart disability.  

In July 2003, the veteran underwent a VA heart examination.  
The physician who conducted a physical examination of the 
veteran stated that he had reviewed the veteran's claims file 
and medical history and examination included an 
echocardiogram.  The examiner diagnosed coronary artery 
disease of onset in 1989 with coronary bypass grafting in 
1992 and with some ischemic cardiomyopathy.  He stated that 
this disability did not have onset during the veteran's 
service.  More importantly, the examiner opined that the 
veteran's heart disability was secondary to his hypertension, 
hyperlipidemia, and history of tobacco use.  

The Board is aware that the veteran testified that he sweats, 
his pulse increases, and his chest feels tight when he is 
anxious.  December 2008 hearing transcript at 22.  This, 
however, is not evidence that the veteran's PTSD causes or 
aggravates his heart disability, or indeed has any negative 
impact on his heart disability.  There is no competent 
evidence of record showing that the appellant's heart 
disability was caused or aggravated by his PTSD.  

Although the veteran is competent to report his physical 
reactions to anxiety, his lay testimony during the December 
2008 hearing, that his pulse rate increases and his chest 
feels tight when he is anxious, is not competent evidence of 
a relationship between PTSD and his heart disease.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

This is not to say that lay testimony is never competent 
evidence when that testimony addresses what, at first glance, 
appears to be a medical question.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Similarly, the U.S. 
Court of Appeals for the Federal Circuit has indicated that a 
layperson may be competent to identify some simple medical 
conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

Unlike the varicose veins and dislocated shoulder that were 
at issue in Barr and Jandreau, whether the veteran's reported 
anxiety related increased pulse rate and tight chest is 
related to heart disease through PTSD is too complex a 
medical question to be subject to the opinion of a layperson.  

Significantly, the physician who examined the veteran in July 
2003 specifically attributed the veteran's heart disability 
to his hypertension, hyperlipidemia, and tobacco use, but not 
to any other causes, including any psychiatric symptoms.  
This is strong evidence that the veteran's heart disease was 
not caused or aggravated by any disability for which service 
connection is warranted.  

All competent evidence of record is against a finding that 
the veteran's heart disease had onset during active service, 
is otherwise related to his active service, or was caused or 
aggravated by PTSD.  Hence, the appeal must be denied as to 
this issue.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

COPD with asthma

The veteran claims entitlement to service connection for COPD 
with asthma as secondary to his exposure to asbestos during 
service aboard USS naval vessels.  

There is no direct evidence demonstrating that the veteran 
was exposed to asbestos during service, but it is a fairly 
well established fact that US Navy ships made extensive use 
of asbestos products, especially during the World War II Era.  
The service medical records reveal no diagnosis of asbestosis 
or signs and symptoms consistent with chronic lung disease, 
but it is also well known that exposure to asbestos may take 
many years to result in identifiable disability of the lungs.  

The veteran has a long-established diagnosis of COPD with 
asthma.  As explained below, a VA examiner opined that there 
is no evidence of asbestos related disease.  A historical 
review of the clinical evidence of record fails to include 
any evidence indicating that the veteran's COPD with asthma 
may be attributable to asbestos exposure.  

There are, however, somewhat conflicting medical statements 
of record.  Therefore, the Board must weigh the value of 
these statements prior to rendering a decision.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims and hereinafter the Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches . . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . . .

As long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a recent case, the Court provided additional guidance as 
to the weighing medical opinion evidence.  See Nieves-
Rodriguez, No. 06-0312 (U.S. Vet. App. Dec. 1, 2008).  In 
that case, the Court found that guiding factors in evaluating 
the probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Id. slip op. at 9.  

In March and April 2002 reports of a private physical 
examination for pulmonary diseases, "J.G.," M.D., noted the 
veteran's reported history of smoking tobacco from age 15 to 
36.  Dr. J.G. diagnosed COPD and reported asthma being 
diagnosed at age 50-55.  The veteran reported serving aboard 
ship during World War II, and also noted that after service 
he performed auto repair including the regular repair of 
brakes and clutches.  

Dr. J.G. noted that a chest x-ray from February 2002 "showed 
cardiomegaly, bilateral pleural thickening without pleural 
calcification, possible right diaphragmatic plaque" 
(emphasis added).  He opined that the veteran "may have a  
right diaphragmatic plaque which would confirm the 
significance of previous asbestos exposure."  In the March 
2002 report, Dr. J.G. stated that he could not make a 
diagnosis of asbestosis at that time.  In an April 2002 
assessment, Dr. J.G. provided that the veteran had 
"[c]omplex pulmonary disease with chiefly asthmatic 
bronchitis, some residual COPD, and asbestos-associated 
pleural plaque, and possible asbestosis." 

Dr. J.G.'s reports are couched in highly speculative language 
as to any asbestos related disease.  It is well settled that 
speculative medical statements do not support a grant of 
service connection.  In Bloom v.West, 12 Vet. App. 185 
(1999), the Court of Appeals for Veterans Claims (Court) 
found unpersuasive the unsupported physician's statement that 
the veteran's death "could" have been caused by his time as 
a prisoner of war.  In Stegman v. Derwinski, 3 Vet. App. 228 
(1992), the Court held that evidence favorable to the 
veteran's claim that did little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure was insufficient to establish 
service connection.  Similarly, in Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court found that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship.  Hence, Dr. J.G.'s report is 
afforded little probative weight.  

In February 2004, the veteran underwent a VA pulmonary 
examination.  The veteran's claims folder was provided for 
the physician's review in conjunction with the examination.  
This physician reviewed the veteran's claims folder and noted 
that the veteran had not had any radiology studies showing 
calcified pleural plaques or fibrosis or evidence of 
asbestosis.  This physician noted the veteran's possible 
exposure to asbestos fibers both during and subsequent to 
service.  It was noted that he quit using tobacco at age 35, 
and that he did have COPD.  

This physician reported that asbestos exposure "has not been 
established as a cause of chronic obstructive pulmonary 
disease or asthma" and it was therefore improbable that the 
veteran's COPD and asthma was caused by asbestos exposure.  
He also opined that it was more probable than not that COPD 
and asthma were secondary to tobacco use, even though the 
veteran stopped such use years earlier.  

The examiner explained that there was no evidence that the 
veteran currently had asbestosis.  Multiple chest X-rays, 
including x-rays from August 2004, revealed no evidence of 
calcified pleural plaques or fibrosis.  A computerized axial 
tomography (CAT) scan of the chest, from approximately one 
year prior to the VA examination, showed no calcified pleural 
plaques or fibrosis or evidence of asbestos or asbestos-
related pleural disease.  There was simply no current 
evidence of asbestosis or asbestos-related pleural disease.  
The examiner concluded that although the veteran would have 
had at least some asbestos exposure on naval ships between 
1944 and 1946, there was no evidence that he developed any 
asbestos-pleural disease or asbestosis at any time.  

This report is afforded considerable probative weight because 
the examiner stated an unequivocal opinion and supported his 
opinion with clear reasoning.  Significantly the VA examiner 
based his opinion on more extensive relevant data than did 
Dr. J.G, in particular, the more recent x-ray and CAT scan 
evidence.  Not only did the examiner find no evidence of 
asbestosis or asbestos related lung disease, he explained 
that asbestos exposure has not been established as a cause of 
COPD, the only pulmonary disease suffered by the veteran.  

For the reasons just stated, the Board finds that the VA 
examination report is more probative, i.e. has greater 
probative weight, than Dr. J.G.'s reports, as to whether the 
veteran has an asbestos related disability.  

Finally, the service treatment records are absent for any 
findings of pulmonary or respiratory disease.  The May 1946 
report of discharge physical examination showed that the 
veteran's respiratory system was normal and radiologic 
examination of his chest was essentially negative.  There is 
no evidence of any pulmonary or respiratory disease or 
symptoms of disease for many years after discharge from 
service.  This is evidence against a finding that the 
veteran's current asthma and/or COPD had onset during his 
active service, or is otherwise related to his active 
service.  There is no evidence to the contrary.  

As the preponderance of evidence of record shows that the 
veteran has no disability related to asbestos exposure and 
that his current respiratory and pulmonary disabilities are 
unrelated to his active service, his appeal as to this issue 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Bilateral Hearing Loss

The veteran claims that present bilateral hearing loss is 
attributable to exposure to acoustic trauma during service, 
including combat service manning a 3-inch naval deck gun and 
being in close proximity to 40-millimeter deck guns.  The 
evidence on file, however, also shows that the veteran was 
exposed to loud noise occupational environments for many 
years following service.  

The Board does not dispute that the veteran was exposed to 
loud noises during service.  Further, evidence of record 
shows that the veteran has a current hearing loss disability 
as defined by VA regulations.  38 C.F.R. § 3.385.  This issue 
turns on whether that hearing loss disability had onset 
during his active service, manifested to a compensable degree 
within one year of separation from active service, or is 
otherwise etiologically related to his active service.  

Service treatment records reveal no complaint, diagnosis, or 
treatment of hearing loss during service.  The physical 
examination for service separation noted that hearing was 
normal, although this was not confirmed by modern audiometric 
testing.  

In a letter received in March 2008, "E.H.," identified 
herself as having met the veteran prior to his service and 
that she married the veteran's foster brother in 1944.  She 
also reported that her cousin was the veteran's first wife.  
She stated in her March 2008 letter as follows:

I do know [the veteran] did not have a 
problem with his hearing before he 
entered the service.  When we did see him 
after he returned from the service he had 
a hearing problem.  Since [the veteran] 
and his wife live near Lebanon, Oregon, 
and I live in Lebanon we visit quite 
frequently, and [the veteran's] hearing 
has detereated [sic] drastically.  

This account is favorable to the veteran's claim to the 
extent that E.H. reports that the veteran had a hearing 
problem after he returned from service.  The account, 
however, is rendered over sixty years after the veteran's 
separation from active service, and thus depends on E.H.'s 
memory of events many years ago.  This long time between the 
account and the time frame referred, the veteran's separation 
from service, reduces the probative value of E.H.'s account.  
Cf. Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  

Also associated with the claims file are conflicting reports 
as to the etiology of the veteran's current hearing loss.  As 
explained in the section of this decision addressing the 
veteran's claim for a pulmonary disability, it is within the 
Board's province to weigh the probative value medical 
opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In January 2005, the veteran underwent a VA audiometric 
examination.  The claims folder was made available to the 
examiner for review.  During the examination, the veteran 
reported noise exposure during service with no hearing 
protection.  He also reported a long history of noise 
exposure in civilian employment of farm work, truck repair, 
body shop work, and seasonal hunting, also with no hearing 
protection.  It was noted that the veteran had only worn 
hearing aids for the last 10 to 15 years.  

Audiometric examination revealed that the veteran had a 
current hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385.  A diagnosis was provided of sensorineural 
hearing loss in both ears.  The VA audiologist opined that 
this hearing loss was less likely (less than 50/50 
probability) caused by or a result of the veteran's military 
service.  It was more likely than not that the veteran's 
current hearing loss disability was related to his long-
standing occupational exposure to a loud noise environment 
for many years after service.  

Of note is that this audiologist had before her the veteran's 
medical history, including the veteran's service treatment 
records which are absent for any mention of hearing loss.  
Although the letter from E.H. was not of record, similar 
evidence is found in the March 2004 hearing transcript, which 
was associated with the claims file at that time.  In that 
hearing the veteran testified to the effect that his foster 
mother once commented "what's the matter, you can't hear."  
March 2004 hearing transcript at 16.  Therefore, the 
audiologist who examined the veteran in January 2005 had 
essentially the same information before her as was later 
provided by E.H.  

That January 2005 opinion was based on evidence from the time 
that the veteran asserts exposure to noise that damaged his 
hearing.  Hence, the examiner based his opinion on not only 
sufficient data, but data over a long time period, and, in 
particular, first hand data contemporaneous to the alleged 
injury to the veteran's hearing.  The rationale for this 
opinion was based on the audiologist application of clinical 
experience e opinion was based upon clinical experience and 
expertise.  For these reasons, the Board affords this opinion 
considerable probative weight.  

In a letter dated in February 2008, "R.S.," M.D., reported 
that he had interviewed the veteran and conducted an 
examination of the veteran's hearing.  During that 
examination, the veteran reported exposure to noise from 
shipboard large bore guns during service.  He also reported 
that he had since worked in auto wrecking, principally in 
parts and management but without significant noise exposure.  
He reported working as a millwright from 1965 to 1980; work 
which included some noise exposure making shingles and shakes 
in a cedar factory.  He stated that he used noise protection 
during the last four years of that work.  He also reported 
that he had occasionally hunted, principally with a small 
caliber rifle.

Dr. R.H. found the veteran to have a hearing loss.  Dr. R.H. 
opined that the majority of the veteran's current hearing 
loss was caused by his two years of noise exposure in the 
military.  In providing a rationale for this opinion, Dr. 
R.H. stated "[b]ased on the family reports of him hearing 
well before and hearing poorly afterwards it [service noise 
exposure] was a major contributing factor."  Dr. R.H. 
remarked that the veteran's age and other noise exposure 
could have contributed to the veteran's hearing loss.  

Little probative value is assigned to this opinion from Dr. 
R.H.  This physician did not have before him the service 
treatment records showing no reports of hearing loss during 
service, or for that matter, the lack of any assembled data 
that the veteran had suffered from a hearing loss disability 
for many decades after separation from service.  Rather, his 
opinion relies on the veteran's account and the letters 
provided by the veteran's family.  In essence, the opinion is 
merely, that, if what the veteran reported is true, that he 
had little exposure to loud noises post service and his 
hearing loss started immediately after service, then most of 
his hearing loss is due to service.  This is no more than an 
endorsement of E.H.'s letter, which the Board has already 
found to be of little probative value.  

Given Dr. R.H's superficial rationale and lack of review of 
medical evidence contemporaneous to the veteran's service, 
the Board assigns this opinion little probative weight.  

Furthermore, as between the veteran's reports, the report of 
E.H. and Dr. R.H.'s opinion on the one hand, and, on the 
other hand, the January 2005 VA opinion, the normal hearing 
shown at separation from service, and the absence of evidence 
that the veteran sought treatment or even reported his 
hearing loss for many decades after service, the Board finds 
the latter to significantly outweigh the former.  

Taken as a whole, the preponderance of evidence of record is 
against an award of service connection for bilateral hearing 
loss, or any hearing related disability.  Hence, the appeal 
as to whether service connection is warranted for a hearing 
loss disability must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
to the extent that the RO denied all claims and the Board has 
denied the appeal as to all issues other than service 
connection for PTSD.  To the extent that the notice was 
lacking as to the claim for service connection for PTSD, the 
RO has yet to assign a disability rating and effective date.  
If the veteran disagrees with the date and rating assigned by 
the RO he will have one year to appeal the decision.  Thus, 
he will not be prejudiced by any defect in that notice.  

The remaining VCAA duty to notify was satisfied by way of 
letters sent to the veteran in December 2001, June 2003 and 
November 2004that fully addressed all three notice elements.  
The December 2001 letter was sent prior to the initial RO 
decision which denied service connection for residuals of 
shrapnel injuries, a left arm disability, COPD and asthma, 
and bilateral hearing loss.  That letter informed the veteran 
of what evidence was required to substantiate those claims 
and of his and VA's respective duties for obtaining evidence.  
The November 2004 letter was sent after the initial RO 
adjudication of those claims and merely repeated the above 
notice.  

The June 2003 letter was sent prior to the initial RO 
decision which denied service connection for PTSD and heart 
disease.  That letter informed the veteran of what evidence 
was required to substantiate service connection for PTSD and 
heart disease and of his and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
and personnel records and VA treatment records.  Submitted by 
the veteran are private treatment records from "R.S.," 
M.D., of Portland Cardiovascular Institute, "R.A.," M.D. 
,of Samaritan Health Physicians, "J.G.," M.D., the Salem 
Vet Center, the Lebanon Community Hospital, and statements 
from his spouse, from "E.H.," and from "D.H."  

Appropriate medical examinations were afforded the veteran in 
July 2003 (heart and PTSD), December 2004 (Pulmonary), and 
January 2005 (audiology), and appropriate medical opinions 
were obtained.  In March 2004 and in December 2008, the 
veteran had the opportunity to provide argument and express 
his contentions at personal hearings before two of the 
undersigned Veterans Law Judges.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for PTSD is granted.  

Service connection for the residuals of a shrapnel wound of 
the left upper back, a left arm disability, COPD and asthma, 
bilateral hearing loss, and a heart disability, is denied.  



			
	MARK W. GREENSTREET	JAMES L. MARCH
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


